1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     EMANUEL DAVIS,                                     Case No. 2:20-cv-00149-APG-VCF
4                                            Plaintiff                     ORDER
5            v.
6     WARDEN BRIAN WILLIAMS,
7                                        Defendants
8
9    I.     DISCUSSION

10          Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections

11   (“NDOC”), submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and filed an

12   application to proceed in forma pauperis. (ECF Nos. 1-1, 1).

13          Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to 28

14   U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to

15   proceed in forma pauperis and attach both an inmate account statement for the past six

16   months and a properly executed financial certificate on this Court’s approved form.

17   Plaintiff has not submitted a properly executed financial certificate or an inmate account

18   statement for the past six months with his application. (See ECF No. 1). As such, the in

19   forma pauperis application is denied without prejudice. The Court will retain Plaintiff’s

20   civil rights complaint (ECF No. 1-1), but will not file it until the matter of the payment of

21   the filing fee is resolved. Plaintiff will be granted an opportunity to cure the deficiencies

22   of his application to proceed in forma pauperis, or in the alternative, pay the full filing fee

23   for this action. If Plaintiff chooses to file a new application to proceed in forma pauperis,

24   he must file a fully complete application to proceed in forma pauperis, including an inmate

25   account statement for the past six months and a properly executed financial certificate.

26   II.    CONCLUSION

27          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed

28   in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new application.
1           IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the
2    approved form application to proceed in forma pauperis by a prisoner, as well as the
3    document entitled information and instructions for filing an in forma pauperis application.
4           IT IS FURTHER ORDERED that within forty-five (45) days from the date of this
5    order, Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis,
6    on the correct form with complete financial attachments in compliance with 28 U.S.C. §
7    1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
8    fee and the $50 administrative fee).
9           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
10   dismissal of this action may result.
11          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
12   (ECF No. 1-1) but will not file it at this time.
                     1-24-2020
13         DATED: _____________________
14
15                                                UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
